Citation Nr: 1315092	
Decision Date: 05/07/13    Archive Date: 05/15/13

DOCKET NO.  09-02 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and/or depression.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and/or depression.

3.  Whether new and material evidence was received to reopen a claim for service connection for a heart condition, to include an ischemic heart condition.

4.  Entitlement to service connection for a heart condition, to include an ischemic heart condition.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 through October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which declined to reopen previous claims for service connection for PTSD and a heart condition.  A timely Notice of Disagreement (NOD) was received from the Veteran in January 2008.  After a Statement of the case (SOC) was issued in January 2009, the Veteran perfected his appeal in February 2009, via VA Form 9 substantive appeal.

The substantive appeal reflects that the Veteran initially requested that a Board hearing be scheduled in this matter.  Pursuant to this request, a Board hearing was scheduled to take place in June 2012 at the Portland RO.  Notice to that effect was mailed to the Veteran in April and May of 2012.  Subsequently, however, the Veteran notified VA in writing that he was out of the country for work and was therefore unable to appear at the scheduled hearing.  Although he initially requested that the hearing be rescheduled, he wrote VA later that month to request that his claims file "be sent back to Washington."

In July 2012, the Board remanded this matter to schedule the Veteran for a new Travel Board hearing.  Accordingly, a Travel Board hearing was scheduled to take place in March 2013 at the Portland RO.  The Veteran did not appear at the scheduled hearing.  In a March 2013 VA Form 21-4138 statement provided by the Veteran's representative the day after the scheduled hearing, the Veteran clarified that it had been his intention to withdraw his initial hearing request.  At this juncture, as the Veteran has clearly not expressed any desire to renew his original hearing request, the Board is prepared to proceed simply with its de novo consideration of this matter.

Having determined below that new and material evidence relevant to the Veteran's claimed heart disability has been received, the issues of entitlement to service connection for an acquired psychiatric disorder and a heart condition, to include ischemic heart disease, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An April 2005 rating decision denied the Veteran's claims for service connection for PTSD and depression and service connection for a heart condition; notice of that decision was mailed to the Veteran on April 9, 2005; and the Veteran did not subsequently perfect a timely appeal of that decision.

2.  The Board received the Veteran's current request to reopen his claims for service connection for PTSD and a heart condition in August 2007.

3.  The evidence associated with the claims file since the RO's April 2005 rating decision, when considered with the evidence previously of record, relates to the previously unestablished question of whether the Veteran has current PTSD or any other current psychiatric condition and raises a reasonable possibility of substantiating the Veteran's claim for service connection for PTSD.

4.  The evidence associated with the claims file since the RO's April 2005 rating decision, when considered with the evidence previously of record, relates directly to previously unestablished elements of the Veteran's claim of service connection for a heart condition, and moreover, raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The additional evidence associated with the claims folder since the RO's final April 2005 denial is new and material, the claim for service connection for an acquired psychiatric disorder, to include PTSD and depression, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

2.  The additional evidence associated with the claims file since the RO's final April 2005 decision is new and material, and the Veteran's claim for service connection for a heart condition, to include an ischemic heart condition, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011) and 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the context of a claim to reopen a final decision on the basis of new and material evidence, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA requires that VA look at the bases for the denial in the prior decision and to respond with a notice letter that describes the type of evidence and information that would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  A claimant is thereby notified that the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Failure to provide this notice is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Regarding the issue of whether new and material evidence was received to reopen the Veteran's claims, given the favorable action taken below with regard to that issue, the Board finds that any deficiency in notice or assistance is not prejudicial at this time.

I.  New and Material Evidence

A.  PTSD/Depression

The Veteran's original claim for service connection for PTSD and depression was received in October 2004.  That claim was denied by the Portland RO in an April 2005 rating decision.  As bases for its denial, the RO determined that the evidence available at that time did not satisfy any of the elements required to establish entitlement to service condition; namely, an in-service psychiatric illness; a current psychiatric diagnosis; a relationship between a currently diagnosed psychiatric disorder and the Veteran's service; and in the case of PTSD specifically, the occurrence of a corroborated in-service stressor and a relationship between current PTSD and the corroborated stressor.   The Veteran did not appeal this decision.  Accordingly, the April 2005 rating decision is final under 38 U.S.C.A. § 7105(c).

In August 2007, the Veteran sought to reopen his claim for service connection for PTSD.  In support of his request to reopen, the Veteran initially provided a PTSD questionnaire dated August 2007 and statements from his spouse, sister, and son.  In the December 2007 rating decision that is the subject of this appeal, the Portland RO declined to reopen the Veteran's claim for service connection for PTSD.  Subsequently, more evidence was received in the form of VA treatment records dated October 2007, and additional statements from the Veteran in which he alleged being under enemy fire during service in Vietnam.

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual analysis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108 , however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a) , "new and material evidence" means evidence not previously submitted to agency decisionmakers which, by itself or in connection with evidence previously included in the record, "relates to an unestablished fact necessary to substantiate the claim."  Such evidence must also "raise a reasonable possibility of substantiating the claim."

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the RO's final April 2005 decision, the evidentiary record consisted of the Veteran's claims submissions, service treatment records, and service personnel records.  The service treatment records did not reflect any complaints, treatment, or diagnoses related to a psychiatric condition.   Likewise, the service personnel records did not reflect any indicia of an in-service psychiatric disorder, such as:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or, unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3).  Indeed, performance reviews contained in the service personnel records show that the Veteran's in-service performance was consistently rated as being mostly above average, with little variation among the assigned ratings.  Notably, the Veteran did not provide any evidence relating to post-service psychiatric treatment, nor did he identify any private or VA medical facilities that provided psychiatric treatment.  In that regard, there was no evidence in the record that the Veteran had been diagnosed at any time with PTSD, depression, or any other psychiatric disorder.

The evidence received since the RO's final April 2005 rating decision includes statements received from the Veteran's spouse, daughter, and son.  In summary, these statements allege that the Veteran demonstrated symptoms which, in their opinion, were indicative of a psychiatric disorder.  Such symptoms included problems with anger, mood swings, difficulty with family relations, isolative behavior, instances of road rage, and heavy drinking.  As noted above, the Board is to presume the credibility of these lay statements.  While none of these statements identify any private or VA psychiatric treatment or diagnoses, they do suggest that the Veteran may have psychiatric illness.  

In addition, the original denial in 2005 was based in part on the Veteran's failure to submit information concerning an alleged in-service stressor.  The evidence submitted since that denial includes various statements from the Veteran addressing his alleged in-service stressors.  

Based upon the foregoing, the Board concludes that the criteria for reopening the claim for service connection for PTSD or any other psychiatric disorder are not met.  See 38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2012).  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


B.  Heart Condition

The Veteran's original claim for service connection for a heart condition was also received by VA in October 2004 and denied in the RO's April 2005 rating decision.  As basis for its denial, the RO expressed that the evidence available at that time did not show the occurrence of a heart condition during service, the current diagnosis of a heart condition, or an etiological relationship between the currently diagnosed heart condition and the Veteran's active duty service.  The Veteran did not subsequently appeal the April 2005 rating decision; hence, that decision is final also in relation to the Veteran's heart condition claim.  38 U.S.C.A. § 7105(c).

In August 2007, the Veteran filed a request to reopen his claim of service connection for a heart condition.  In the aforementioned December 2007 rating decision, the RO determined that newly received evidence in support of the Veteran's request was not new and material because it still did not relate to the previously unresolved issues of the occurrence of an in-service heart disorder, a current heart diagnosis, and a relationship between the current heart condition and the Veteran's active duty service.  As discussed in the above introduction, the Veteran now seeks appeal of that decision.

Subject to the laws and regulations governing the reopening of claims that is discussed above, the Board notes again that at the time of the RO's final April 2005 rating decision, the evidence in the claims file consisted only of the Veteran's claims submissions, service treatment records, and service personnel records.  Although the Veteran generally alleged entitlement to service connection for a heart disorder in his claims submissions, the service treatment records were entirely silent for any cardiac abnormalities, heart-related complaints, or treatment or diagnoses relating to the heart.

October 2007 VA treatment records that have been obtained since the April 2005 rating decision reflect that the Veteran has had a history of cardiac arrhythmia.  Further, the record shows that a blood pressure reading taken during the October 2007 treatment was 148/105, which may be indicative of hypertension.

Overall, the current evidentiary record appears to raise the possibility that the Veteran has a current heart condition.  In view of the same, coupled with the Veteran's general allegations that he is entitled to service connection for a heart condition, the evidence appears to raise a reasonable possibility of substantiating the claim.  Hence, the Board finds that new and material evidence has been received.  Accordingly, the Veteran's claim for service connection for a heart condition, to include an ischemic heart condition, is reopened.  This claim will next be addressed by the Board on a de novo basis, an action that will not prejudice the Veteran in light of the ultimate outcome.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


ORDER

New and material evidence has been received to reopen the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD and/or depression.

New and material evidence has been received, and the Veteran's previously denied claim for service connection for a heart condition, to include an ischemic heart condition, is reopened.


REMAND

Having reopened the Veteran's claims, the Board finds that additional development of the service connection claim is necessary.

A.  Acquired Psychiatric Disorder

The Board observes that during the pendency of this appeal, VA amended its regulatory provisions governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing a claimed in-service stressor.  The amendments, which took effect July 13, 2010, redesignated current paragraphs (f)(3) and (f)(4) of 38 C.F.R. § 3.304(f) as paragraphs (f)(4) and (f)(5), respectively, and added a new paragraph (f)(3) that states:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire; including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

The Board finds that his claim may be at least tangentially related to the revised regulatory provisions.  In particular, the Veteran asserts that he served in a combat support role during Vietnam.  As such, the Board is also of the opinion that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 .F.R. § 3.159.  

Further, the Board observes that the Veteran has provided several in-service stressors that he contends are the basis of his claim.  While the RO has made efforts to verify the Veteran's stressors of traveling with an Admiral to Vietnam and a confrontation he had with a superior, it does not appear that the RO sought verification of a third stressor.  Specifically, he asserts that he an assertion that he was grazed by enemy fire during a firing mission while he was aboard ship.  In a January 2010, the RO asked the Veteran to provide additional details concerning this stressor.  The Veteran responded in February 2010, by submitting further details of this alleged incident.  On remand, the RO should make appropriate efforts to attempt to verify this stressor.    

B.  Heart Condition

As discussed fully above, an October 2007 VA treatment record shows that the Veteran has had a reported history of cardiac arrhythmia and possible hypertension manifested by a single blood pressure reading of 148/105.  Through his claims submissions, the Veteran has alleged generally that his heart condition is related to his active duty service.

To date, the Veteran has not been afforded a VA examination to explore the nature and etiology of his claimed heart condition.  Given the foregoing evidence, however, the Board finds that the Veteran should be arranged to undergo such an examination.  38 C.F.R. § 3.159(c)(4).

Prior to arranging the above examination, in order to insure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered cardiac treatment.  VA must then also make efforts to obtain any treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his reopened claims.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claim, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is undertaking efforts to arrange VA examinations of his claimed heart condition.  The Veteran should be advised that it remains his responsibility to report for the scheduled VA examinations and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) of any private or VA medical providers who have provided cardiac or psychiatric treatment.

2.  The RO/AMC should arrange for development for verification of the alleged presence aboard the USS HORNET during engagement with enemy aircraft events (through JSRRC or other appropriate government agency) to its logical conclusion.

3.  The RO/AMC should make efforts to obtain the records of any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the above development is completed, the RO/AMC should arrange for the Veteran to be examined by a psychiatrist to identify all psychiatric disorders found to be present, including PTSD and depression.  His paper claims file and Virtual VA efolder must be reviewed by the examiner in conjunction with the examination.  The examination and the report thereof must be in accordance with DSM-IV.  

Following examination and interview of the Veteran, and review of pertinent medical history, the examiner should opine as to the following:

a)  The examiner should identify any acquired psychiatric disability that is currently manifested or that has been manifested at any time during the course of the appeal?

b)  If PTSD is identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the PTSD is related to (i) an in-service stressor or (ii) a fear of in-service hostile military or terrorist activity?  The examiner should indicate with specificity the in-service stressor(s) that serve as the basis for the diagnosis.

b)  For any acquired psychiatric disorder other than PTSD identified, the examiner should provide an opinion as to whether the disability is at least as likely as not (50 percent or greater probability) related to his service? 



A rationale for all requested opinions shall be provided.  If an examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  

4.  After the above development has been completed to the extent possible, the Veteran should then be afforded a VA examination, performed by an appropriate physician, to determine whether the Veteran has a current heart condition that is etiologically related to his active duty service.  The claims folder must be made available to the examiner, and, the examiner must review the entire claims file in conjunction with the examination.

All tests and studies deemed necessary by the examiner should be performed.  The examiner should provide an opinion as to whether it is at least as likely as not (i.e. is at least a 50 percent probability) that any diagnosed heart condition is related to his active duty service.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

5.  After completion of the above development, the issues on appeal should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


